15 So. 3d 106 (2009)
In re Alton BATES.
No. 2009-B-1844.
Supreme Court of Louisiana.
August 12, 2009.

ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Alton Bates, and the Office of Disciplinary Counsel,
IT IS ORDERED that Alton Bates, Louisiana Bar Roll number 17913, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ John L. Weimer
Justice, Supreme Court of Louisiana